DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
In the instant Amendment, Examiner acknowledged that Group I (i.e. claims 11-23) are elected for examination without traverse. Applicant also elects species 1, sub-specie 1; and species 2, sub-species 1, with traverse. Applicant arguments related to species restriction are persuasive. Hence, only specie restriction stated in the most recent office action is withdrawn. 

Interview Summary
Within a phone interview on 08/25/2022, Examiner suggests ways to overcome rejections using US 20180318495 (or US 11116892). 

To overcome the pgpub 20180318495, available under both 102(a)(1) and 102(a)(2) (without amending): Applicant needs to file an affidavit under 1.130(a), showing that the subject matter in the reference used to reject the claims was invented by any combination of inventors (Brady, Houfburg and Rathjen) that does not include Kasel.  This would invoke the 102(b)(1)(A) and 102(b)(2)(A) exclusions, and remove the reference as prior art under both 102(a)(1) and 102(a)(2), since the inventive entity would become a subset of the inventive entity of the application.

To overcome the patent 11116892, available under only 102(a)(2) (without amending): Applicant needs to file an affidavit under 1.130(a) showing that the subject matter in the reference used to reject the claims was invented by any combination of inventors (Brady and Houfburg) that does not include Burmaster.  This would invoke the 102(b)(2)(A) exclusion, and remove the reference as prior art under 102(a)(2), since the inventive entity would become a subset of the inventive entity of the application.

Or

Applicant can file a statement stating that, at the time of filing of the instant application, the application and the patent were under the same obligation of assignment.  This would invoke the 102(b)(2)(C) exclusion, and remove the reference as prior art.

Claim Objections
Claims 11 and 21 are objected to because of the following informalities:
In claim 11, the term "fluidally" should be "fluidly" (emphasis added) due to spelling error.
In claim 11, the term "measure the fluid medium" in line 18 should be "measure the amount of the second portion of the fluid medium" (emphasis added) since it is not clear what exactly the second sensor measure. Para. 0058 of the instant specification states that measuring the volume of a fluid collected from a waste conduit 625 into a collection container 662.
In claim 21, the term "one of the first wall and the second wall" should be "one of first wall and second wall" (emphasis added) since term “the first wall and the second wall” appear for the first time, however read as though they have already been recited.

Examiner suggests that applicant should double check instant claims and future amendments to claims to eliminate similar minor informalities as pointed out above (see minor informalities as indicated above as an example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Brady – US 20180318495 (or Brady – US 11116892) (hereinafter “Bra”).

As to claim 11, first embodiment of Bra teaches a system for measuring an amount of a fluid medium ([0100-0104] and figs.18A-18B), the system (figs.18A-18B) comprising: a power injector for providing automated ejection of the fluid medium ([0100-0104] and figs.18A-18B); a delivery catheter for providing delivery of at least a first portion of the fluid medium into the patient, during use ([0100-0104] and figs.18A-18B); at least two flow controllers ([0100-0104] and figs.18A-18B: dual divert valve 1-2) selectively and fluidly coupled to the power injector ([0100-0104] and figs.18A-18B); a fluid flow control apparatus fluidly coupled between the power injector (see described fig.18B), the delivery catheter, and the at least two flow controllers, wherein the fluid flow control apparatus, during use, provides fluid diversion of at least a second portion of the fluid medium, the second portion of the fluid medium being diverted away from the delivery catheter ([0100-0104] and figs.18A-18B), and wherein an amount of diversion of the second portion of fluid is dependent on a selection of one of the at least two flow controllers, wherein the at least two flow controllers are characterized by applying differing resistances to the second portion of the fluid medium ([0100-0104] and figs.18A-18B; FIG. 18B further depicts a Diversion Stopcock to access the diversion valves, and further depicts the two Divert Valves mounted onto a single apparatus with a separate toggle to access the different diversion profiles created by the two different Divert Valves; also, since figs.18A-18B are identical to figs.1A-1B of instant application, hence “wherein an amount of diversion of the second portion of fluid is dependent on a selection of one of the at least two flow controllers, wherein the at least two flow controllers are characterized by applying differing resistances to the second portion of the fluid medium”); a collection container for receiving the second portion of the fluid medium ([0102] and figs.18A-18B: a collection bag/reservoir for receiving the second portion of the fluid medium). 


    PNG
    media_image1.png
    581
    610
    media_image1.png
    Greyscale

First embodiment of Bra further teaches wherein display is integral with the power injector (fig.18B); providing an expandable chamber for diverted medium ([0077]).

First embodiment of Bra does not explicitly teach first sensor capable of measuring an elected amount of the fluid medium ejected by the power injector; and a second sensor disposed on the collection container, wherein the second sensor is configured to measure the amount of the second portion of the fluid medium delivered to the collection container.

Another embodiment of Bra teaches: if measurement automation is preferred, injector and reservoir may include measurement elements so as to determine amount of medium ejected out of the injector and received in the reservoir, to determine the amount of medium delivered to the patient ([0099]); a data acquisition unit (or “processor” as shown in abstract and [0057]) communicatively coupled to sensor modules and display; calculate the first portion of fluid based at least in part on an ejection signal received from the first sensor and a diversion signal received from the second sensor ([0099]: If measurement automation is preferred, the injector and the reservoir may include measurement elements so as to determine the amount of medium ejected out of the injector (or “amount of medium ejected out of the injector” corresponds to “ejection signal”) and received in the reservoir (or “amount of medium received in the reservoir” corresponds to “a diversion signal”), to determine the amount of medium delivered to the patient (or “first portion of fluid”); thus “a data acquisition unit communicatively coupled to the first sensor and the second sensor, wherein the data acquisition unit is configured to calculate the first portion of fluid based at least in part on an ejection signal received from the first sensor and a diversion signal received from the second sensor”).

	Since first embodiment of Bra further teaches: although it is not shown in FIGS. 18A and 18B, any of the various positional sensors described previously (whether toggle, flow sensors, pressure transducers, or any other sensors that may determine the conditions of the various conduits and fluid lines) may be utilized in automating measurements of the injection system ([0103]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify system of figs.18A-18B of the first embodiment of Bra with the another embodiment of Bra to include first sensor capable of measuring an elected amount of the fluid medium ejected by the power injector; and a second sensor disposed on the collection container, wherein the second sensor is configured to measure the amount of the second portion of the fluid medium delivered to the collection container (as recited in claim 11); a data acquisition unit communicatively coupled to the first sensor and the second sensor, wherein the data acquisition unit is configured to calculate the first portion of fluid based at least in part on an ejection signal received from the first sensor and a diversion signal received from the second sensor (as recited in claim 17); a display communicatively coupled to data acquisition unit (as recited in claim 18); wherein the collection container comprises an expandable collection volume (as recited in claim 20); wherein at least one of first wall and second wall is flexible (as recited in claim 21), to determine amount of medium delivered to the patient ([0099]), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to determine amount of medium delivered to the patient) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claims 17-21, claims 17-21 are rejected as reasons stated in the rejection of claim 11.

	As to claim 12, modified Bra teaches all limitations of claim 11, first embodiment of Bra further teaches wherein each of the at least two diversion valves are disposed on a discrete diversion pathway, and wherein the fluid flow control apparatus comprises a stopcock fluidically coupled to the power injector, wherein the stopcock is positionable in a first position and a second position, wherein when in the first position, a first diversion pathway associated with a first one of the at least two flow controllers is fluidically coupled to the power 2Application No. 16/931,664 Response to Restriction Requirement of February 17, 2022injector, and wherein when in the second position, a second diversion pathway associated with a second one of the at least two flow controllers is fluidically coupled to the power injector ([0100-0104] and figs.18A-18B; and also since figs.18A-18B are identical to figs.1A-1B of instant application; thus “wherein each of the at least two diversion valves are disposed on a discrete diversion pathway, and wherein the fluid flow control apparatus comprises a stopcock fluidically coupled to the power injector, wherein the stopcock is positionable in a first position and a second position, wherein when in the first position, a first diversion pathway associated with a first one of the at least two flow controllers is fluidically coupled to the power 2Application No. 16/931,664 Response to Restriction Requirement of February 17, 2022injector, and wherein when in the second position, a second diversion pathway associated with a second one of the at least two flow controllers is fluidically coupled to the power injector”).

As to claim 13, modified Bra teaches all limitations of claims 11-12, first embodiment of Bra further teaches wherein the fluid control apparatus comprises a housing and wherein the at least two flow controllers are disposed in the housing (see described fig.18B).

As to claim 14, modified Bra teaches all limitations of claims 11-13, first embodiment of Bra further teaches wherein the stopcock is disposed within the housing and wherein the stopcock is manually positionable from an exterior of the housing (see described fig.18B).

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brady – US 20180318495 (or Brady – US 11116892) (hereinafter “Bra”), and further in view of Nemoto – US 20200030524.

As to claim 15, modified Bra teaches all limitations of claims 11-13, it does not explicitly teach wherein the fluid control apparatus further comprises a plurality of first light emitting elements disposed proximate the first diversion pathway and a plurality of second light emitting elements disposed proximate the second diversion pathway.
Nemoto teaches a concept of: arranging multiple/plurality of LED (light emitting units), which are provided separately from display unit ([0080]).
It would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fluid control apparatus of modified Bra with the concept teachings of Nemoto to include wherein the fluid control apparatus further comprises a plurality of first light emitting elements disposed proximate the first diversion pathway and a plurality of second light emitting elements disposed proximate the second diversion pathway (as recited in claim 15), wherein the first plurality of light emitting elements and the second plurality of light emitting elements are selectively activatable based at least in part on a position of the stopcock (as recited in claim 16), for enabling/aiding operator to visually identify diversion flow paths in dark environments, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. for enabling/aiding operator to visually identify diversion flow paths in dark environments) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

As to claim 16, claim 16 is rejected as reasons stated in the rejection of claim 15.
 
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Brady – US 20180318495 (or Brady – US 11116892) (hereinafter “Bra”), and further in view of Etter – US 20080069576.

	As to claim 22, modified Bra teaches all limitations of claim 11, it does not explicitly teach wherein the second sensor comprises a first part disposed on a first wall of the collection container, a second part disposed on a second wall of the collection container, and wherein the second sensor detects a change in capacitance between the first part and the second part and wherein the first part of the second sensor and the second part of the second sensor comprises a capacitive foil.
	Etter teaches a concept of: opposed electrodes form a capacitor characterized by an inherent capacitance that varies in response to an amount of toner that exists between the opposed electrodes. A corresponding sensor circuit is electrically coupled to the opposed electrodes and adapted to sense an instantaneous capacitance of the capacitor to determine the amount of toner that exists between the opposed electrodes. The opposed electrodes may have different shapes and configurations, including for example, plates disposed within the toner container or the interior walls of the container itself (abstract: opposed electrode plates disposed on interior walls of container correspond to “a first part disposed on a first wall of the collection container, a second part disposed on a second wall of the collection container”).
	Since it is known in the field of electricity that a capacitor is defined as a device usually consisting of conducting plates or foils (as evident in the conclusion), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify second sensor of modified Bra with the concept teachings of Etter to include wherein the second sensor comprises a first part disposed on a first wall of the collection container, a second part disposed on a second wall of the collection container, and wherein the second sensor detects a change in capacitance between the first part and the second part and wherein the first part of the second sensor and the second part of the second sensor comprises a capacitive foil (as recited in claim 22); a first terminal connected to the first part of the second sensor and a second terminal connected to the second part of the second sensor (as recited in claim 23), to determine an amount of liquid exists between opposed electrodes (abstract), since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to determine an amount of liquid exists between opposed electrodes) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 

	As to claim 23, claim 23 is rejected as reasons stated in the rejection of claim 22.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.

Applicant is invited to review US 3668482, which teaches in the field of electricity that a capacitor is defined as a device usually consisting of conducting plates or foils (col.1, lines 5-15). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861 

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861